DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Reasons for Allowance
	The following is an Examiner’s statement of reasons for allowance:
See Applicant’s Remarks filed 31 December 2020, section titled “Claim Rejections Under 35 U.S.C. §103” for a statement of reason for allowance.
Specifically in claim 1, no known prior art reference teaches or sufficiently suggests that the generation of program data obtained by converting the input data results in a number of specific data patterns to be stored in memory cells to increase, wherein each of the specific data pattern is either a data pattern corresponding to a program state having a highest threshold voltage among programmed states of the memory cells or a data pattern corresponding to an erased state.
Claims 2-4 and 6-7 are dependent on claim 1 and as such are allowable for at least the same reason as claim 1.
Specifically in claim 9, no known prior art reference teaches or sufficiently suggests that inverting read data results in a number of specific data patterns to increase, wherein each of the specific data pattern is either a data pattern corresponding to a program state having a highest threshold voltage among 
Claims 10 and 11 are dependent on claim 9 and as such are allowable for at least the same reason as claim 9.
Per claim 12, the claim teaches a method performing the functions of claim 1’s memory controller.  As such claim 12 is allowable for the same reason as claim 1.
Claims 13 and 14 are dependent on claim 12 and as such are allowable for at least the same reason as claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn Gu whose telephone number is (571) 272-0703. The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, David Yi can be reached on (571)270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
/SHAWN X GU/
Primary Examiner
Art Unit 2138

1 April 2021